UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7520


RICKY GLENDALL DAVIS,

                Plaintiff - Appellant,

          v.

TIMOTHY A. SMITH, Patrol Officer, Suffolk Police Department;
J.R. RIVERA, Patrol Officer, Suffolk Police Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00274-HEH)


Submitted:   February 28, 2011            Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Glendall Davis, Appellant Pro Se.     D. Rossen S. Greene,
PENDER & COWARD, Suffolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Glendall Davis, a state prisoner, appeals the

district court’s order denying relief on his 42 U.S.C. § 1983

(2006)    complaint.       We   have   reviewed   the   record    and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Davis v. Smith, No. 3:09-cv-00274-HEH

(E.D.    Va.    Sept.   28,   2010).    We   dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2